Name: Directive 97/60/EC of the European Parliament and of the Council of 27 October 1997 amending for the third time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients
 Type: Directive
 Subject Matter: food technology;  marketing;  European Union law;  health;  chemistry;  foodstuff
 Date Published: 1997-12-03

 Avis juridique important|31997L0060Directive 97/60/EC of the European Parliament and of the Council of 27 October 1997 amending for the third time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients Official Journal L 331 , 03/12/1997 P. 0007 - 0009DIRECTIVE 97/60/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 27 October 1997 amending for the third time Directive 88/344/EEC on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the Opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas the Scientific Committee for Food has reexamined all the extraction solvents listed in Directive 88/344/EEC (4), with a view to replacing the provisional acceptable daily intakes (ADIs) set in 1981 by definitive figures; whereas this has not always been possible because the information needed, although requested from the industry, has not been communicated; whereas, on the basis of the information received, the Scientific Committee for Food has been able to confirm its agreement for the majority of the solvents; whereas the maximum residues of the solvents in certain foodstuffs can be reduced;Whereas some solvents are no longer used and should thus be taken off the list;Whereas as a result of scientific progress other substances have been developed which can be added to the Directive; whereas a new solvent which has received a favourable opinion from the Scientific Committee should be authorized;Whereas this new solvent, namely 1, 1, 1, 2-tetrafluoroethane, is used solely for the extraction of flavourings and whereas residues in foodstuffs do not exceed 0,02 mg/kg; whereas, apart from those residues, the solvent is fully recycled, so that its use under these conditions has no impact on global warming of the atmosphere;Whereas the amendments needed, in the light of technical and scientific progress, amount to measures of a technical nature; whereas to simplify and speed up the procedure, adoption of these measures should be entrusted to the Commission;Whereas a procedure of this kind makes for quicker placing on the market of innovations, which is to the benefit of both industry and the consumer,HAVE ADOPTED THIS DIRECTIVE:Article 1 Directive 88/344/EEC is hereby amended as follows:(1) The following paragraph shall be added to Article 4:'(a) The necessary amendments to the Annex in the light of scientific and technical progress in the field of the use of solvents, their conditions of use and maximum residue limits.`Former paragraphs (a), (b) and (c) become paragraphs (b), (c), and (d) respectively.(2) The Annex shall be amended as follows:(a) PART IThe substance 'Butyl acetate` shall be deleted.(b) PART IIThe entry for hexane shall be amended as follows:>TABLE>(c) PART III- The substance 'methyl-propan-1-ol` shall be deleted.- The following substance shall be added:>TABLE>Article 2 1. Member States shall amend their laws, regulations and administrative provisions so as to:- authorize trade in products complying with Directive 88/344/EEC, as amended by this Directive by 27 October 1998 at the latest;- ban trade in products not complying with Directive 88/344/EEC, as amended by this Directive, as from 27 April 1999. However, products placed on the market or labelled before that date and not complying with Directive 88/344/EEC, as amended by this Directive, may be marketed until stocks are used up.They shall forthwith inform the Commission thereof.2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 27 October 1997.For the European ParliamentThe PresidentJ.M. GIL-ROBLESFor the CouncilThe PresidentR. GOEBBELS(1) OJ C 278, 24. 9. 1996, p. 25.(2) OJ C 66, 3. 3. 1997, p. 3.(3) Opinion of the European Parliament of 23 October 1996 (OJ C 347, 18. 11. 1996, p. 58), Council Common Position of 24 March 1997 (OJ C 157, 24. 5. 1997, p. 4) and Decision of the European Parliament of 15 July 1997 (OJ C 286, 22. 9. 1997). Council Decision of 7 October 1997.(4) OJ L 157, 24. 6. 1988, p. 28. Directive as last amended by Directive of the European Parliament and of the Council 94/52/EC (OJ L 331, 21. 12. 1994, p. 10).